Counsel assigned by this court to prosecute the appeal on behalf of defendant, moves to submit for appropriate action an official certificate showing that on July 30, 1961, defendant died in the Sing Sing Prison Hospital. Motion granted. By reason of the death of defendant the court on its own motion directs the dismissal of his pending appeal from a judgment of the County Court, Kings County, entered December 12, 1960, convicting him of robbery in the third degree. Beldock, P. J., Ughetta, Kleinfeld, Christ and Hopkins, JJ., concur.